By the

Court, Cole, J.
In this case the respondent, entitled to a part only of the mortgage money, commenced a suit to foreclose the mortgage as to his own part of the money. It appears that the mortgage was given to secure the payment of three promissory notes. The first note seems to have been paid. But it was alleged in the answer of the mortgagors, and evidence was offered on the trial in support of the allegation, that when the second note became due, the mortgagor not being able to pay it, the note was sold by the respondent to one A. Malvina Miles, and an interest in the mortgage sufficient to secure the payment of the same, was assigned by him to her. The Miles note being unpaid, it was objected that there could be no foreclosure of the mortgage for the third note without making A. Malvina Miles a party to the suit.
It seems to us the objection is well taken. Mr. Justice StoRT, in his work on Equity Pleadings, -section 201, states the rule as to who are necessary parties plaintiffs to a bill to foreclose a mortgage, as follows: “ And it may be generally stated that all persons who have the legal interest in the mortgage, as well as those who have the equitable interest therein, are necessary parties to a bill to foreclose. There can be no redemption or foreclosure unless all the persons entitled to the whole mortgage money are before the court. *98Thus, for example, a person entitled to a part only of the money cannot file a bill to foreclose tbe mortgage as to bis own part of tbe money, but all tbe other persons in interest must be made parties.”
Tbe rule is laid down in "'substantially tbe same language by Barbour, in tbe second volume of bis work on Chancery Practice, 174. Monell reiterates tbe same doctrine. 2 Monell’s Prac., 214. See also 1 Daniel’s Plead, and Prac., 268; Edwards on Parties, pp. 45, 46 and 47. To tbe same effect are tbe cases of Lowe vs. Morgan, 1 Br. C. R., 368; Palmer vs. The Earl of Carlisle et al., 1 Simons & Stuart, 423; Miller vs. Henderson, 2 Stock. Ch. R. (N. J.), 320; Davenport vs. James, 7 Hare, 249; Johnson vs. Brown, 11 Poster, 405.
These authorities clearly sustain the position that tbe respondent should have made A. Malvina Miles a party to tbe foreclosure suit. A part of tbe mortgage money was coming to her. If she refused to join in tbe suit as party plaintiff, she might have been made defendant. But that she should be made a party to the foreclosure suit, either as plaintiff or defendant, in order that complete justice may be done between the parties, and the entire subject matter of the litigation disposed of, is to our minds clear upon reason and authority. Por suppose a mortgage given to secure a debt payable in a dozen different instalments, evidenced by as many promissory notes. Is the practice to be tolerated, when all tbe notes are due, of harassing the mortgagor by a dozen different foreclosure suits, because tbe notes are held by as many different persons, when one suit would settle the whole controversy, and do complete justice ? We know of no beneficial purpose whatever to be subserved by such a practice. The costs are greatly increased, and consequently the security for tbe debt correspondingly diminished. And the salutary rule that all persons materially interested in the suit should be made parties, is violated. A. Malvina Miles was certainly interested in tbe foreclosure of this mortgage. A portion of tbe money secured by that mortgage was coming to her. She was therefore an indispensable party.
The judgment of the circuit court is reversed, and the cause remanded with directions to that court to order the *99holder of the second note secured by the mortgage to be made a party, so that there may be a complete of the matter in controversy.